Case 2:20-cv-02359-SHL-atc Document 161-1 Filed 01/22/21 Page 1 of 2   PageID 3201




                  Exhibit A
Case 2:20-cv-02359-SHL-atc Document 161-1 Filed 01/22/21 Page 2 of 2                   PageID 3202




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE

   Favian Busby, Russell Leaks, and Joseph
   Nelson on their own behalf and on behalf of
   those similarly situated;

   Petitioners-Plaintiffs,
                                                   Civil Action No. 2:20-cv-2359-SHL-atc
                             v.

   Floyd Bonner, Jr., in his official capacity,
   Shelby County Sheriff, and the Shelby
   County Sheriff’s Office,

   Respondents-Defendants.


        [PROPOSED] ORDER GRANTING JOINT MOTION FOR PRELIMINARY
       APPROVAL OF CLASS SETTLEMENT AND PERMISSION TO POST CLASS
                                NOTICE

         The parties having jointly submitted a Motion for Preliminary Approval of Class

  Settlement and Permission to Post Class Notice, and this Court having reviewed the parties’

  Consent Decree, setting forth the terms and agreements, and the Settlement Agreement having

  been signed by all parties;

         This Court also having reviewed the Notices, which are approved by all parties and provide

  a mechanism for objections to be submitted;

         IT IS HEREBY ORDERED that the Motion is GRANTED, and the Consent Decree,

  together with the Notices are preliminarily approved subject to review by the Class and Subclass

  and objections if any at a Fairness Hearing in this matter scheduled for _____________ ___, 2021.


         IT IS SO ORDERED, this __th day of January, 2021.


                                                  /s/
                                                  SHERYL H. LIPMAN
                                                  UNITED STATES DISTRICT JUDGE
